EXHIBIT 10.6

2010 COOPER-STANDARD HOLDINGS INC.

MANAGEMENT INCENTIVE PLAN

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees and directors of outstanding ability and to motivate
such key employees and directors post-emergence from Chapter 11 to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees and directors will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.

Affiliate: With respect to an entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such first entity.

Agreement: The written agreement between the Company and a Participant
evidencing the grant of an Award and setting forth the terms and conditions
thereof.

Award: An Option, Restricted Stock Award, or Restricted Preferred Stock Award
granted pursuant to the Plan.

Board: The Board of Directors of the Company.

Cause: Cause means (i) in the case of a Participant whose employment with the
Company or an Affiliate is subject to the terms of an employment agreement
between such Participant and the Company or such Affiliate, which employment
agreement includes a definition of “Cause”, the term “Cause” as used in the Plan
or any Agreement shall have the meaning set forth in such employment agreement
during the period that such employment agreement remains in effect; and (ii) in
all other cases, (1) the Participant’s willful failure to perform duties or
directives which is not cured following written notice, (2) the Participant’s
commission of a (x) felony or (y) crime involving moral turpitude, (3) the
Participant’s willful malfeasance or misconduct which is demonstrably injurious
to the Company or its Affiliates, or (4) material breach by the Participant of
the restrictive covenants, including, without limitation, any non-compete,
non-solicitation or confidentiality provisions to which the Participant is
bound.

 

1



--------------------------------------------------------------------------------

Change of Control: The occurrence of any of the following events after the
Effective Date:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Act) or (ii) any
person or group is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Act), directly or indirectly, of greater than or equal to
50% of the total voting power of the voting stock of the Company, including by
way of merger, consolidation or otherwise.

Notwithstanding anything in the Plan or an applicable Agreement, if an Award is
considered deferred compensation subject to the provisions of Code Section 409A,
and if the payment of compensation under such Award would be triggered upon an
event that otherwise would constitute a “Change of Control” but that would not
constitute a change of control for purposes of Code Section 409A, then such
event shall not constitute a “Change of Control” for purposes of such Award.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
as a result of (x) the Company’s emergence from Chapter 11 as contemplated by
the Plan of Reorganization, (y) the execution and delivery of the Commitment
Agreement or (z) the consummation of the transactions provided in the Commitment
Agreement and/or the Plan of Reorganization (or otherwise contemplated by the
Commitment Agreement and/or the Plan of Reorganization to occur prior to or on
or about the Effective Date); provided that the foregoing exception shall not
apply if a Backstop Purchaser (A) enters into any written shareholder or voting
agreement (other than the Commitment Agreement, the Ancillary Agreements or the
Plan of Reorganization), (B) purchases or acquires pre-petition claims with
respect to the Senior Subordinated Notes (including the purchase or acquisition
of any such pre-petition claim held by any other Backstop Purchaser or its
affiliates, but excluding any purchase or acquisition by a Backstop Purchaser or
its affiliates in its broker/dealer, market making, flow trading or other
non-proprietary trading activities), or (C) assigns the Commitment Agreement or
its obligations thereunder pursuant to Section 12 of the Commitment Agreement,
in the case of each of clauses (A), (B) and (C), only if such action would
result in such Backstop Purchaser having beneficial ownership of greater than or
equal to 50% of the total voting power of the Company’s voting power upon
emergence. For purposes of clarification, (i) neither (a) the agreements and
arrangements involving Backstop Purchasers that are contemplated by the
Commitment Agreement or the Plan of Reorganization to occur or exist prior to,
on or about the Effective Date nor (b) any agreements or arrangements by
Backstop Purchasers at any time prior to, on or after the Effective Date to
dispose of any or all of their securities of the Company shall be taken into
account in determining whether such Backstop Purchasers constitute a “group” for
purposes of determining whether a Change of Control has occurred and (ii) the
acquisition by any person of any equity interest

 

2



--------------------------------------------------------------------------------

in the Company at any time following the issuance of Backstop Purchaser Shares,
Rights Offering Shares and Warrants (including the Backstop Purchaser Warrants)
pursuant to the Plan of Reorganization (other than any acquisition from any
Backstop Purchaser that is agreed to between such Backstop Purchaser and its
transferee or assignee and consummated on or about the Effective Date) shall not
be deemed a transaction provided for in the Commitment Agreement or the Plan of
Reorganization. Capitalized terms used in this paragraph and not defined in the
Plan shall have the meanings assigned to them in the Commitment Agreement.

Code: The Internal Revenue Code of 1986, as amended, and any successor thereto.
Reference in the Plan to any section of the Code shall be deemed to include any
regulations or other interpretive guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.

Commitment Agreement: The Commitment Agreement dated as of March 19, 2010 by and
between the Company and the Backstop Purchasers.

Committee: The Board or any committee to which the Board delegates duties and
powers hereunder.

Common Stock: The shares of common stock, par value $0.001 per share, of the
Company.

Company: Cooper-Standard Holdings Inc., a Delaware corporation.

Disability: Disability means (i) in the case of a Participant whose employment
with the Company or an Affiliate is subject to the terms of an employment
agreement between such Participant and the Company or such Affiliate, which
employment agreement includes a definition of “Disability”, the term
“Disability” as used in this Plan or any Agreement shall have the meaning set
forth in such employment agreement during the period that such employment
agreement remains in effect; and (ii) in all other cases, the Participant
becomes physically or mentally incapacitated and is therefore unable for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period to perform the Participant’s
duties (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of the Participant as to which
the Participant and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Participant and the
Company. If the Participant and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the
Participant shall be final and conclusive for all purposes of the Agreement.

Effective Date: The effective date of the Plan is the Emergence Date.

Emergence Date: The effective date of the Plan of Reorganization.

 

3



--------------------------------------------------------------------------------

Employment: The term “Employment” as used herein shall be deemed to refer to a
Participant’s employment if the Participant is an employee of the Company or any
of its Affiliates or to a Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board. For the avoidance of
doubt, a Participant’s Employment shall be deemed to remain in effect so long as
the Participant is either an employee of the Company or any of its Affiliates or
a non-employee member of the Board.

Equity: The Common Stock, the Preferred Stock, and the Warrants.

Fair Market Value: On a given date, (i) the closing price of a Share on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal stock
market or exchange on which the Shares are quoted or traded or (ii) if the
Shares are not quoted or traded on a stock market or exchange, the Fair Market
Value of the Shares will be as determined in good faith by the Committee.

Future Grant: Awards that may be granted at any time after the Emergence Date in
accordance with the terms of the Plan.

Good Reason: Good Reason means (i) in the case of a Participant whose employment
with the Company or an Affiliate is subject to the terms of an employment
agreement between such Participant and the Company or such Affiliate, which
employment agreement includes a definition of “Good Reason”, the term “Good
Reason” as used in the Plan or any applicable Agreement shall have the meaning
set forth in such employment agreement during the period that such employment
agreement remains in effect; and (ii) in all other cases, (1) a substantial
diminution in the Participant’s position or duties; adverse change of reporting
lines; or assignment of duties materially inconsistent with the Participant’s
position; (2) any reduction in the Participant’s base salary or annual bonus
opportunity; (3) any reduction in the Participant’s long-term cash incentive
compensation opportunities, other than reductions generally affecting other
senior executives participating in the applicable long-term incentive
compensation programs or arrangements; (4) the failure of the Company or an
Affiliate to pay the Participant any compensation or benefits when due under any
employment agreement between the Participant and the Company or such Affiliate;
(5) relocation of the Participant’s principal place of work in excess of fifty
(50) miles from the Participant’s then principal place of work or (6) any
material breach by the Company or an Affiliate, as applicable, of the terms of
any employment agreement between the Participant and the Company or such
Affiliate; provided that none of the events described in (1) through (6), above,
shall constitute Good Reason unless the Company or its Affiliate, as applicable,
fails to cure such event within 10 calendar days after receipt from the
Participant of written notice of the event which constitutes Good Reason.

Initial Grant: Awards granted on the Emergence Date in accordance with the terms
of the Plan.

 

4



--------------------------------------------------------------------------------

Option: A non-qualified stock option granted pursuant to Section 6.

Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a).

Participant: With respect to the Initial Grant, a key employee of the Company or
its Affiliates, who is selected to receive an Initial Grant, as set forth on
Exhibit A. With respect to the Future Grant, a key employee or director of the
Company or its Affiliates who is selected by the Committee to participate in the
Plan.

Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

Plan: The 2010 Cooper-Standard Holdings Inc. Management Incentive Plan.

Plan of Reorganization: The second amended Chapter 11 plan of reorganization,
filed by the Company on March 26, 2010 in the United States Bankruptcy Court for
the District of Delaware.

Preferred Stock: The shares of preferred stock, par value $0.001 per share, of
the Company designated as 7% Cumulative Participating Convertible Preferred
Stock in the Company’s Certificate of Designations for the 7% Cumulative
Participating Convertible Preferred Stock.

Restricted Preferred Stock: The shares of Preferred Stock granted pursuant to
the Restricted Preferred Stock Awards.

Restricted Stock: The shares of Common Stock granted pursuant to the Restricted
Stock Awards.

Restricted Stock Awards: Awards of Restricted Stock granted pursuant to
Section 7.

Restricted Preferred Stock Awards: Awards of Restricted Preferred Stock granted
pursuant to Section 7.

Share: A share of Common Stock, Preferred Stock, Restricted Stock or Restricted
Preferred Stock, as applicable.

Warrants: Warrants to purchase shares of Common Stock having the terms as set
forth in the Warrant Agreement dated as of May 27, 2010 between the Company and
Computershare Inc. and Computershare Trust Company, N.A.

3. Shares Subject to the Plan

The total number of Shares which shall be issued under the Plan as the Initial
Grant is as follows: (1) 4% of the Common Stock (or 757,896 shares of Common
Stock, plus, subject to realized dilution on the Warrants, an additional 104,075
shares of Common Stock) to be granted as Restricted Stock; (2) 4% of the
Preferred Stock (convertible into 178,783 shares of

 

5



--------------------------------------------------------------------------------

Common Stock) to be granted as Restricted Preferred Stock; and (3) 3% of the
Equity (or 702,509 shares of Common Stock, plus, subject to realized dilution on
the Warrants, an additional 78,057 shares of Common Stock) to be granted as
Options. The total number of Shares which may be issued under the Plan as the
Future Grant, to be issued incrementally, is 3% of the Equity (or 702,509 shares
of Common Stock, plus, subject to realized dilution on the Warrants, 78,057
shares of Common Stock). The issuance of Shares or the payment of cash upon the
exercise of an Award or in consideration of the cancellation or termination of
an Award shall reduce the total number of Shares available under the Plan, as
applicable. Shares which are subject to Awards which terminate or lapse without
the payment of consideration may be granted again under the Plan.

4. Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof. The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. The Committee shall have the full power and authority to establish
the terms and conditions of any Award consistent with the provisions of the Plan
and to waive any such terms and conditions at any time (including, without
limitation, accelerating or waiving any vesting conditions). The Committee shall
require payment of any amount it may determine to be necessary to withhold for
federal, state, local or other taxes as a result of the exercise, grant or
vesting of an Award. Unless the Committee specifies in an Agreement or
otherwise, the Participant may elect to pay a portion or all of the minimum
statutory required withholding taxes by (a) delivery in Shares or (b) having
Shares withheld by the Company from any Shares that would have otherwise been
received by the Participant. Notwithstanding the foregoing, no outstanding Award
may be amended pursuant to this Section 4 without compliance with Section 12(b).

5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

6. Terms and Conditions of Options

The Committee may grant Options to any Participant it selects; provided that, in
the case of the Initial Grant, such Participant’s name is set forth on Exhibit
A. Options granted under the Plan shall be subject to the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine and set forth in an Agreement between the
Company and the Participant:

 

  (a) Option Price.

Initial Grant: The Option Price shall be the Fair Market Value of a Share on the
Emergence Date.

 

6



--------------------------------------------------------------------------------

Future Grants: The Option Price shall be determined by the Committee, but shall
not be less than 100% of the Fair Market Value of a Share on the date the
applicable Option is granted.

No Option may be amended, and neither the Committee nor the Company may take any
other action the effect of which is, to reduce the Option Price other than
(i) adjustments made pursuant to Section 8 that do not constitute modifications
under Treasury Regulation §1.409A-1(b)(5)(v)(B), or (ii) in connection with a
transaction which is considered the grant of a new option for purposes of Code
Section 409A, provided that the new Option Price is not less than the Fair
Market Value of a Share on the new grant date.

 

  (b) Vesting. Subject to Section 8(b), each Option shall become vested at such
times as may be designated by the Committee and set forth in the applicable
Agreement.

 

  (c) Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee and set forth in the applicable Agreement, but in no event shall an
Option be exercisable more than ten years after the date it is granted.

 

  (d)

Exercise of Options. Except as otherwise provided in the Plan or in an
Agreement, an Option may be exercised for all, or from time to time, any part,
of the Shares for which it is then exercisable. For purposes of Section 6, the
exercise date of an Option shall be the later of the date a notice of exercise
is received by the Company and, if applicable, the date payment is received by
the Company pursuant to clauses (i), (ii), (iii), (iv) or (v) of the following
sentence. The Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash or its equivalent (e.g., by check), (ii) to the
extent permitted by the Committee, in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares (x) have been held by the Participant for no less than six months (or
such other period, if any, as established from time to time by the Committee in
order to avoid adverse accounting treatment applying generally accepted
accounting principles) and (y) are not subject to a security interest or pledge,
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, (iv) if approved by the Committee and subject to such rules as the
Committee prescribes, by having the Company withhold a number of Shares
otherwise deliverable upon exercise of the Option having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased, or (v) if
there is a public market for the Shares at such time and if the Committee has
authorized or established any required plan or program, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such Sale equal to the aggregate Option Price for the Shares being
purchased. No Participant shall have any rights to dividends or other rights of
a shareholder with respect to Shares subject to an Option until

 

7



--------------------------------------------------------------------------------

  the Participant has given written notice of exercise of the Option, paid in
full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.

 

  (e) Attestation. Wherever in this Plan or any Agreement a Participant is
permitted to pay the Option Price of an Option or taxes relating to the exercise
of an Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

7. Restricted Stock Awards and Restricted Preferred Stock Awards

 

  (a) Grant. As part of the Initial Grant, the Committee shall grant Restricted
Stock Awards and Restricted Preferred Stock Awards to any Participant it
selects, (provided that such Participant’s name is set forth on Exhibit A),
which shall be evidenced by an Agreement between the Company and the
Participant. In addition, subject to the provisions of the Plan, the Committee
may determine to whom and when any Future Grants of Restricted Stock Awards
and/or Restricted Preferred Stock Awards will be made, which shall be evidenced
by an Agreement between the Company and the Participant. Each Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Agreement may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock and Restricted Preferred Stock shall be
subject to the terms and provisions set forth below in this Section 7.

 

  (b) Rights of Participant. A stock certificate or certificates with respect to
the Shares of Restricted Stock or Restricted Preferred Stock shall be issued in
the name of the Participant as soon as reasonably practicable after the Award is
granted provided that the Participant has executed an Agreement evidencing the
Award, the appropriate blank stock powers and, in the discretion of the
Committee, an escrow agreement and any other documents which the Committee may
require as a condition to the issuance of such Shares; provided that the
Committee may determine instead that such Shares shall be evidenced by
book-entry registration. If a Participant shall fail to execute the Agreement
evidencing a Restricted Stock Award or Restricted Preferred Stock Award, or any
documents which the Committee may require within the time period prescribed by
the Committee at the time the Award is granted, the Award shall be null and
void. At the discretion of the Committee, any certificates issued in connection
with a Restricted Stock Award or Preferred Restricted Stock Award shall be
deposited together with the stock powers with an escrow agent (which may be the
Company) designated by the Committee. Unless the Committee determines otherwise
and as set forth in the applicable Agreement, upon delivery of the certificates
to the escrow agent or the book-entry registration, as applicable, the
Participant shall have all of the rights of a stockholder with respect to such
Shares, including the right to vote the Shares and subject to Section 7(e), to
receive all dividends or other distributions paid or made with respect to such
Shares.

 

8



--------------------------------------------------------------------------------

  (c) Non-transferability. Until all restrictions upon the Shares of Restricted
Stock or Restricted Preferred Stock awarded to a Participant shall have lapsed
in the manner set forth in Section 7(d), such Shares shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

 

  (d) Lapse of Restrictions. Except as set forth in Section 8(b), restrictions
upon Shares of Restricted Stock or Restricted Preferred Stock awarded hereunder
shall lapse at such time or times and on such terms and conditions as the
Committee may determine. The applicable Agreement shall set forth any such
restrictions.

 

  (e) Treatment of Dividends. The payment to the Participant of any dividends or
distributions declared or paid on such Shares of Restricted Stock or Restricted
Preferred Stock awarded to the Participant shall be deferred until the lapsing
of the restrictions imposed upon such Shares. Any such deferred dividends or
distributions may be credited during the deferral period with interest at a rate
per annum as the Committee, in its discretion, may determine. Payment of any
such deferred dividends or distributions, together with any interest accrued
thereon, shall be made upon the lapsing of the restrictions imposed on such
Shares and any such deferred dividends or distributions (together with any
interest accrued thereon) shall be forfeited upon the forfeiture of such shares.

8. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

  (a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends, or any
other transaction which in the judgment of the Board necessitates an adjustment
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made under the Plan, the Committee shall make such substitution
or adjustment, in such manner as it deems equitable, as to (i) the number or
kind of Shares or other securities issued or reserved for issuance pursuant to
the Plan or pursuant to outstanding Awards, (ii) the Option Price and/or
(iii) any other affected terms of such Awards.

Unless the Committee determines otherwise, any such adjustment to an Award that
is exempt from Code Section 409A shall be made in a manner that permits the
Award to continue to be so exempt, and any adjustment to an Award that is
subject to Code Section 409A shall be made in a manner that complies with the
provisions thereof. Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. Notwithstanding the
foregoing, in the case of a stock dividend (other than a stock dividend declared
in

 

9



--------------------------------------------------------------------------------

lieu of an ordinary cash dividend) or subdivision or combination of the Shares
(including a reverse stock split), if no action is taken by the Board or
Committee, adjustments contemplated by this subsection that are proportionate
shall nevertheless automatically be made as of the date of such stock dividend
or subdivision or combination of the Shares.

 

  (b) Change of Control.

(i) Initial Grant Awards. In the event of a Change of Control after the
Effective Date, 50% of the then unvested portion of all outstanding Initial
Grant Awards shall vest (and any restrictions thereon shall lapse). The
remaining outstanding Initial Grant Awards shall vest (and any restrictions
thereon shall lapse) in accordance with their terms; provided however, that upon
a termination of a Participant’s Employment by the Company and its Affiliates
without Cause or by the Participant for Good Reason within two years after such
Change of Control, the remaining outstanding Initial Grant Awards shall vest
(and any restrictions thereon shall lapse) with respect to the remaining
outstanding Shares of such Initial Grant Awards. Notwithstanding the foregoing,
the Committee may place additional restrictions upon certain Initial Grant
Awards in the applicable Agreement.

(ii) Future Grant Awards. For all outstanding Future Grant Awards, any
acceleration in connection with a Change of Control shall be determined by the
Committee and set forth in each Agreement.

(iii) Awards Generally. If and to the extent determined by the Committee in the
applicable Agreement or otherwise, any outstanding Awards then held by
Participants which are unexercisable or otherwise unvested or subject to lapse
restrictions may be deemed exercisable or otherwise vested or no longer subject
to lapse restrictions, as the case may be, as of immediately prior to a Change
of Control and the Committee may, but shall not be obligated to, with respect to
some or all of the outstanding Awards (A) cancel such Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options, may equal the excess, if any, of the value of the consideration to be
paid in the Change of Control transaction to holders of the same number of
Shares subject to such Options (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options) over
the aggregate exercise price of such Options or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (C) provide that for a period of at least 15
days prior to the Change of Control, any such Options shall be exercisable as to
all shares subject thereto and that upon the occurrence of the Change of
Control, such Options shall terminate and be of no further force and effect.

 

10



--------------------------------------------------------------------------------

9. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

10. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator, beneficiary or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

11. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant in accordance with the terms of such Award.

12. Amendments and Termination

 

  (a) Authority to Amend or Terminate. The Board may amend, alter or discontinue
the Plan, but no amendment, alteration or discontinuation shall be made,
(i) without the approval of the shareholders of the Company, if such action
would (except as is provided in Section 8 of the Plan), increase the total
number of Shares reserved for the purposes of the Plan or (ii) without the
consent of a Participant, if such action would diminish any of the rights of the
Participant under any Award theretofore granted to such Participant under the
Plan; provided, however, that the Board may amend the Plan in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws. Notwithstanding the foregoing, the Board may not
amend the provision of Section 6 that restricts the repricing of Options.

 

  (b) Survival of Authority and Awards. To the extent provided in the Plan, the
authority of (i) the Committee to amend, alter, adjust, suspend, discontinue or
terminate any Award, waive any conditions or restrictions with respect to any
Award, and otherwise administer the Plan and any Award and (ii) the Board or
Committee to amend the Plan, shall extend beyond the date of the Plan’s
termination. Termination of the Plan shall not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards
shall continue in force and effect after termination of the Plan except as they
may lapse or be terminated by their own terms and conditions.

 

11



--------------------------------------------------------------------------------

13. International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards (including granting restricted stock units payable in cash or stock,
in lieu of restricted stock) with respect to such Participants in order to
conform such terms to the requirements of local law or to address local tax,
securities or legal concerns.

14. Choice of Law; Severability

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

If any provision of the Plan or any Agreement or any Award (a) is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
any Person or Award, or (b) would disqualify the Plan, any Agreement or any
Award under any law deemed applicable by the Committee, then such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, such Agreement or such
Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan, such Agreement and such Award shall remain
in full force and effect.

15. No Guarantee of Tax Treatment

Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other Person with an interest in an Award that (a) any
Award intended to be exempt from Code Section 409A shall be so exempt, (b) any
Award intended to comply with Code Section 409A shall so comply, (c) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate indemnify, defend or
hold harmless any Person with respect to the tax consequences of any Award.

16. Transferability

Each Award granted under the Plan shall not be transferable other than by will
or the laws of descent and distribution, except as specifically approved by the
Committee.

17. General Restrictions

Notwithstanding any other provision of the Plan, the granting of Awards under
the Plan and the issuance of Shares in connection with such Awards, shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the Company shall have no liability to deliver any Shares under the Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.

 

12



--------------------------------------------------------------------------------

18. Committee

No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to the Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering the Plan or in authorizing or denying authorization to
any transaction hereunder.

19. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.

 

13



--------------------------------------------------------------------------------

2010 Cooper –Standard Holdings Inc. Management Incentive Plan

Exhibit A

 

Participant McElya, James    Chairman, CEO Hasler, Edward    President Campbell,
Allen    VP, CFO Stephenson, Keith    President, Int’l Hefferon, Timothy    VP,
Gen Counsel Verwilst, Michael    VP, M&A Dickens, Kimberly    VP, HR Yantz,
Helen    VP, Controller Emmi, Joseph    VP, MD, Asia Pac O’Loughlin, Brian   
VP, IT Johnson, Lawrence    Group VP, Operations N Am Thurmond, Mack    Group
VP, Finance N Am Otremba, Lyle    VP, Sales & Eng Talaga, Michael    Group VP,
Operations Eur Johnson, Robert    VP, Tax Dong, Glenn    VP, Treasurer Kilbourn,
Mark    VP Supply Chain Mgt King, Gerald    VP, HS&E Deykes, Douglas    VP,
Internal Audit Char, Bradley    VP HR Systems & Process Wenzl, Sharon    VP,
Corp. Comm. Puhlmann, Manfred    President, Eur Herzog, Rolf    MD, Operations,
Eur Brinkman, Uwe    Group VP, Sales & Eng Eur Hofmann, Axel    Group VP, HR Eur
Marques, Reinaldo    Group VP, MD Brazil Reserved - Europe    VP, Finance Eur
Total (27)   

 

14